Citation Nr: 0802149	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right hip avascular 
necrosis and degenerative joint disease, status post right 
hip replacement, to include as secondary to service-connected 
lumbosacral spine disability.

2.  Entitlement to service connection for avascular necrosis 
of the left hip, to include as secondary to service-connected 
lumbosacral spine disability.

3.  Entitlement to an increased rating for lumbosacral spine 
disability, currently evaluated as 10 percent disabling.


INTRODUCTION

The veteran had active service from September 1971 to April 
1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statements on appeal, the veteran requested a hearing 
before a Veterans Law Judge of the Board at a local RO.  In a 
signed statement dated and received in October 2007, the 
veteran waived his right to an in-person hearing and 
requested a Board videoconference hearing at the local RO.  
The veteran did not appear for a Board videoconference 
hearing scheduled for January 16, 2008.  In a signed 
statement dated December 28, 2007, and received at the Board 
on January 16, 2008, the appellant declined a videoconference 
hearing, and elected a Travel Board hearing before a Veterans 
Law Judge at the local RO.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing before a Veterans Law 
Judge of the Board at the local RO, unless 
otherwise notified by the appellant or his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



